DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 9-14, 16-20 are allowed. 
Claims 6-8, 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 10, 19  the closest prior art of record, Piovesan et al., US 2011/0071963 (hereinafter Piovesan) , teaches the following:
Regarding claim 1,  Piovesan teaches a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g. “The system utilizes a data aggregator (i.e. a data collector) for gathering real-time data streams (i.e. coupled to a plurality of input channels) from surface equipment located on such platform(s) (i.e. connected to data collection points), such surface equipment containing one or more sensors for monitoring in real time the performance of equipment operational parameters of interest”, see abstract) operationally coupled to an industrial chemical process (e.g. “apparatus (and related computer program) for intelligent management of oil and gas (i.e. an industrial chemical process) offshore and onshore platform surface equipment over a computer network (i.e. sensors are operationally coupled to the industrial chemical process of oil and gas platforms for drilling rigs)“, see abstract)
a data acquisition circuit structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (e.g. “Transmitting the aggregated, formatted sensor data (i.e. a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels) to a computerized data analysis engine (i.e. a data acquisition circuit); Inputting into the data analysis engine multiple data streams containing information relevant to the operating equipment or systems (i.e. the analysis engine necessarily interprets the provided with detection values to be able to generate status indicators of the operation of equipment); Providing a neural network within the data analysis engine; Generating self organizing maps within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems “, see paragraph [0013], see also paragraph [0046]); 
and an expert system detection circuit structured to detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response (e.g. “Providing a neural network within the data analysis engine (i.e. an expert system detection circuit structured to detect); Generating (i.e. initiating) self organizing maps (i.e. a self-organizing data collection response) within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems (i.e. a process indicator in response to the plurality of detection values )“, see paragraph [0013]) as a result of the process indicator detection (e.g. “The DAE includes graphical raw data conditioning, a database, a rule engine and editor, data acquisition, workflow scheduler, process viewer, workflow engine, workflow designer, and a server. The Data Analysis Engine utilizes Neural Networks (NN) and Self Organizing Maps (SOM)… to effectively train the Neural Network, the NN receives input from the two primary sources noted above (as well as other sources): equipment manufacturers' operational information, and the actual performance data from the piece of equipment while in use (i.e. the process indicator detection). The NN is trained to create SOM in an SOM engine. The NN/SOM relationship is well known in the art. The result of the SOM is a set of optimized performance parameters, such as, alarms, thresholds, alerts, etc. The object of creating the SOM is to identify relationships between the data streams that are not known to the operator of the equipment.“, see paragraph [0047]-[0048]),
wherein the self-organizing data collection response modifies a data collection routine (e.g. “The predictive states (i.e. the self-organizing data collection response) can be used to limit the data streams (i.e. modify a data collection routine) input into the cascade-forward back-propagation network by eliminating data points that fall outside of the error”, see paragraph [0042]).
Although there are many instances of sensors changing activation states in the prior art, the prior art alone or in combination does not explicitly teach detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response of modifying an activation state for at least one sensor comprising one of the data collection points as a result of the process indicator detection.
Dependent claims 2-5, 9 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 10, Piovesan teaches a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g. “The system utilizes a data aggregator (i.e. a data collector) for gathering real-time data streams (i.e. coupled to a plurality of input channels) from surface equipment located on such platform(s) (i.e. connected to data collection points), such surface equipment containing one or more sensors for monitoring in real time the performance of equipment operational parameters of interest”, see abstract) operationally coupled to an industrial chemical process (e.g. “apparatus (and related computer program) for intelligent management of oil and gas (i.e. an industrial chemical process) offshore and onshore platform surface equipment over a computer network (i.e. sensors are operationally coupled to the industrial chemical process of oil and gas platforms for drilling rigs)“, see abstract)
a data acquisition circuit structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (e.g. “Transmitting the aggregated, formatted sensor data (i.e. a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels) to a computerized data analysis engine (i.e. a data acquisition circuit); Inputting into the data analysis engine multiple data streams containing information relevant to the operating equipment or systems (i.e. the analysis engine necessarily interprets the provided with detection values to be able to generate status indicators of the operation of equipment); Providing a neural network within the data analysis engine; Generating self organizing maps within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems “, see paragraph [0013], see also paragraph [0046]); 
and an expert system detection circuit structured to detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response (e.g. “Providing a neural network within the data analysis engine (i.e. an expert system detection circuit structured to detect); Generating (i.e. initiating) self organizing maps (i.e. a self-organizing data collection response) within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems (i.e. a process indicator in response to the plurality of detection values )“, see paragraph [0013]) as a result of the process indicator detection (e.g. “The DAE includes graphical raw data conditioning, a database, a rule engine and editor, data acquisition, workflow scheduler, process viewer, workflow engine, workflow designer, and a server. The Data Analysis Engine utilizes Neural Networks (NN) and Self Organizing Maps (SOM)… to effectively train the Neural Network, the NN receives input from the two primary sources noted above (as well as other sources): equipment manufacturers' operational information, and the actual performance data from the piece of equipment while in use (i.e. the process indicator detection). The NN is trained to create SOM in an SOM engine. The NN/SOM relationship is well known in the art. The result of the SOM is a set of optimized performance parameters, such as, alarms, thresholds, alerts, etc. The object of creating the SOM is to identify relationships between the data streams that are not known to the operator of the equipment. “, see paragraph [0047]-[0048]),
wherein the self-organizing data collection response modifies a data collection routine (e.g. “The predictive states (i.e. the self-organizing data collection response) can be used to limit the data streams (i.e. modify a data collection routine) input into the cascade-forward back-propagation network by eliminating data points that fall outside of the error”, see paragraph [0042]).
Although there are many instances of sensors changing location prior art, the prior art alone or in combination does not explicitly teach detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response of modifying a data storage trajectory or modifying a data processing location for at least one sensor comprising one of the data collection points as a result of the process indicator detection.
Dependent claims 11-14 also distinguish over the prior art for at least the same reasons as claim 10.
Regarding claim 16, Piovesan teaches a data collector communicatively coupled to a plurality of input channels connected to data collection points (e.g. “The system utilizes a data aggregator (i.e. a data collector) for gathering real-time data streams (i.e. coupled to a plurality of input channels) from surface equipment located on such platform(s) (i.e. connected to data collection points), such surface equipment containing one or more sensors for monitoring in real time the performance of equipment operational parameters of interest”, see abstract) operationally coupled to an industrial chemical process (e.g. “apparatus (and related computer program) for intelligent management of oil and gas (i.e. an industrial chemical process) offshore and onshore platform surface equipment over a computer network (i.e. sensors are operationally coupled to the industrial chemical process of oil and gas platforms for drilling rigs)“, see abstract)
a data acquisition circuit structured to interpret a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (e.g. “Transmitting the aggregated, formatted sensor data (i.e. a plurality of detection values from collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels) to a computerized data analysis engine (i.e. a data acquisition circuit); Inputting into the data analysis engine multiple data streams containing information relevant to the operating equipment or systems (i.e. the analysis engine necessarily interprets the provided with detection values to be able to generate status indicators of the operation of equipment); Providing a neural network within the data analysis engine; Generating self organizing maps within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems “, see paragraph [0013], see also paragraph [0046]); 
and an expert system detection circuit structured to detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response (e.g. “Providing a neural network within the data analysis engine (i.e. an expert system detection circuit structured to detect); Generating (i.e. initiating) self organizing maps (i.e. a self-organizing data collection response) within the data analysis engine; Generating status indicators in real-time relevant to the operation of the equipment or systems (i.e. a process indicator in response to the plurality of detection values )“, see paragraph [0013]) as a result of the process indicator detection (e.g. “The DAE includes graphical raw data conditioning, a database, a rule engine and editor, data acquisition, workflow scheduler, process viewer, workflow engine, workflow designer, and a server. The Data Analysis Engine utilizes Neural Networks (NN) and Self Organizing Maps (SOM)… to effectively train the Neural Network, the NN receives input from the two primary sources noted above (as well as other sources): equipment manufacturers' operational information, and the actual performance data from the piece of equipment while in use (i.e. the process indicator detection). The NN is trained to create SOM in an SOM engine. The NN/SOM relationship is well known in the art. The result of the SOM is a set of optimized performance parameters, such as, alarms, thresholds, alerts, etc. The object of creating the SOM is to identify relationships between the data streams that are not known to the operator of the equipment. “, see paragraph [0047]-[0048]),
wherein the self-organizing data collection response modifies a data collection routine (e.g. “The predictive states (i.e. the self-organizing data collection response) can be used to limit the data streams (i.e. modify a data collection routine) input into the cascade-forward back-propagation network by eliminating data points that fall outside of the error”, see paragraph [0042]).
Although there are many instances of sensors changing location prior art, the prior art alone or in combination does not explicitly teach detect a process indicator in response to the plurality of detection values, and to initiate a self-organizing data collection response of modifying a location for at least one sensor comprising one of the data collection points for at least one sensor comprising one of the data collection points as a result of the process indicator detection.
Dependent claims 17-20 also distinguish over the prior art for at least the same reasons as claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862